IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


ROBERT J. BOEHM AND BEVERLY              : No. 239 WAL 2015
LYNN BOEHM,                              :
                                         :
                  Respondents            : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
                                         :
             v.                          :
                                         :
                                         :
RIVERSOURCE LIFE INSURANCE               :
COMPANY AND JAMES DAY, II,               :
                                         :
                  Petitioners            :


                                    ORDER



PER CURIAM

     AND NOW, this 1st day of December, 2015, the Petition for Allowance of Appeal

is DENIED.